Citation Nr: 0327451	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  95-09 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran had active service from August 1972 to September 
1975.

This case comes before the Board of Veteran's Appeals (Board) 
from an October 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

This case was last before the Board in September 1998, at 
which time it was remanded  to the RO for additional 
development.  At this time, as the RO has failed to perform 
the prior development as requested by the Board, the Board 
has no choice but to, once again, remand the veteran's case 
to the RO for compliance with the below requested development 
and the requirements of Stegall v. West, 11 Vet. App. 268 
(1998).  

Lastly, the Board notes that the veteran was scheduled to 
present testimony at the RO before a traveling Veteran's Law 
Judge on December 6, 1996, but that he failed to report to 
the hearing.  Subsequently, in a July 1998 RO letter, the 
veteran was notified that he would be scheduled for an 
additional hearing on August 19, 1998, on the condition that 
he notified the RO by July 31, 1998 that he accepted the 
August hearing.  The veteran, however, failed to respond to 
the July 1998 RO letter.  As the record does not reflect that 
there has been a request by either the veteran or his 
representative to reschedule the hearing, the veteran's 
request for a hearing before a Veterans Law Judge will be 
considered withdrawn and the Board will proceed with its 
review on the present record.  See 38 C.F.R. § 20.704 (2002).


REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim, although the ultimate responsibility for 
furnishing evidence rests with the veteran.  See 38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that the VA's redefined duties 
to notify and assist a claimant, as set forth in the VCAA, 
have not been fulfilled regarding the issue addressed in this 
remand.  For the below described reasons, the case is 
remanded to the RO for additional development. 

A preliminary review of the record discloses that the 
development requested by the Board's September 1998 remand 
has not been fully accomplished.  See Stegall v. West, 11 
Vet. App. 268 (1998).  The veteran's representative 
acknowledges some of these deficiencies in the July 2003 
Appellant's Brief Presentation.  In this regard, the Board 
finds that the RO's development does not comply with the 
September 1998 Board remand specifically requesting that the 
veteran's disabilities, which can be considered for pension 
purposes, be properly combined under the combined ratings 
table of the VA Schedule for Rating Disabilities (Rating 
Schedule), per 38 C.F.R. § 4.25 (2002).  This fact is 
relevant particularly given that the private medical records 
from the Kaiser/Total Health Clinic dated from 1999 to 2000 
show that the veteran suffers from additional disabilities 
not taken into consideration during the last set of VA 
examinations performed on the veteran in June 1999. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  Please ensure compliance with the 
duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue on remand.

2.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated him since January 2000 for 
the disorders which reportedly entitle 
him to a permanent and total disability 
rating for pension purposes.  Provide the 
veteran with release forms and ask that a 
copy be signed and returned for each 
health care provider identified and whose 
treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records can't be obtained and there is no 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claim will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to any 
dates of treatment at any VA medical 
facility for the disorders which 
reportedly entitle him to a permanent and 
total disability rating for pension 
purposes.  All identified treatment 
records from any reported VA medical 
facility not already contained within the 
claims file should be obtained and 
associated with the claims file.  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
veteran should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  The veteran should be afforded a 
comprehensive VA examination in order 
to ascertain the veteran's entitlement 
to a permanent and total disability 
rating for pension purposes.  
Specifically, the examination should 
ascertain the nature and severity of 
all clinically identified disorders, 
including but not limited to, the 
reported left ear hearing loss, 
impotence, cervical and thoracic spine 
disorders, low back strain, anxiety 
disorder, constipation and diabetes 
mellitus, per the April 2003 rating 
decision.  The veteran's claims folder 
is to be made available to the 
examiner(s) for review prior to the 
examination, including the records from 
the Kaiser/Total Health Clinic dated 
from 1999 to 2000.  The examiner should 
be asked to indicate in the examination 
report whether he or she has reviewed 
the claims folder.  All indicated tests 
which are required to evaluate the 
veteran's various disorders under the 
applicable rating criteria are to be 
performed and the examiner should 
review the results of any testing prior 
to completion of the report.  
Specifically, the examiner should 
describe the level of disability 
attributable to each of the medical 
conditions found on examination.  
Additionally, the examiner should give 
a full description of any limitation of 
activity imposed by each of the 
veteran's disorders and express 
opinions as to whether the conditions 
are permanent, and the degree of 
interference with the veteran's ability 
to obtain and maintain gainful 
employment caused by each disorder 
identified on examination. The 
examiner(s) should also state whether 
the veteran's disabling conditions are 
susceptible of improvement through 
appropriate treatment.  The examiner 
must provide a complete rationale for 
all conclusions reached.

5.  The veteran's disorders which 
reportedly entitle him to a permanent and 
total disability rating for pension 
purposes should be rated and combined 
under the combined ratings table of the 
Rating Schedule, per 38 C.F.R. § 4.25 
(2002).  The RO should then consider 
whether the "average person" test 
provided under 38 U.S.C.A. § 1502 (a)(1) 
(West 2002) and 38 C.F.R. § 4.15 (2002) 
is applicable.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
proper application of 38 C.F.R. § 4.25, 
particularly given that this case is 
being remanded to the RO for failure to 
comply with the September 1998 Board 
remand request, as described above, per 
Stegall v. West, 11 Vet. App. 268 (1998).  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law.  See Stegall, supra.

7.  After completion of the above, the RO 
should notify the veteran of any changes 
in any of the applicable rating criteria 
for any of the relevant disorders in this 
case, including notification of both the 
old and new criteria for mental disorders 
(as effective prior to and as of November 
7, 1996).  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Subsequently, the 
RO should readjudicate the claim of 
entitlement to a permanent and total 
disability rating for pension purposes, 
taking into consideration 38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. 
§§ 3.321, 3.340-3.42, 4.15-4.17, 4.25; 
and the holding in Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

8.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

The purpose of the examination(s) requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




